Citation Nr: 0119681	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-41 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been obtained that 
is sufficient to reopen a claim of entitlement to service 
connection for a vision disability.

2. Whether new and material evidence has been obtained that 
is sufficient to reopen a claim of entitlement to service 
connection for a lung disability.

3. Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1965 to June 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Portland, 
Oregon,  Department of Veterans Affairs (VA) Regional Office 
(RO). 

The record reflects that at a May 2001 Travel Board hearing, 
the appellant withdrew a pending claim of entitlement to an 
increased disability rating for a right finger disability.  
That claim is no longer before the Board for appellate 
review.  The record also reflects that the appellant is in 
receipt of non-service-connected pension benefits, which were 
granted by rating decision dated in June 1995.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 



Of relevance to this inquiry, the VCAA specifically provides 
that there is nothing in its provisions as to the duty to 
assist to require VA to reopen a claim that has been 
disallowed, except when new and material evidence has been 
presented or secured.   VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C. 
§ 5103A(f))]. 

Having reviewed the record in light of the VCAA as well as 
other applicable law, the Board is of the opinion that the 
appellant's attempt to reopen claims of entitlement to 
service connection for a vision disability and for a lung 
disorder are  ready for appellate review.  The appellant's 
reopened claim for a lung disorder, and his initial claim to 
establish service connection for a psychiatric disorder, will 
be remanded for further development.  


FINDINGS OF FACT

1. Service connection for a vision disorder was denied by 
rating decision dated in December 1981 and not appealed.

2. Since the December 1981 decision denying service 
connection for a vision disorder, evidence has not been 
obtained or reported to exist that bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 

3. Service connection for a lung disorder was denied by 
rating decision dated in December 1981 and not appealed.

4. Since the December 1981 decision denying service 
connection for a lung disorder,  evidence has been 
obtained or reported to exist that bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 
 

CONCLUSIONS OF LAW

1. New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
vision disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156 (2000).

2. New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a pulmonary 
disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preface

As to the appellant's attempt to reopen his claims, 
applicable law provides that RO decisions which are 
unappealed become final.  38 U.S.C.A. 7105; 38 C.F.R. 
20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. 5103(b).  Following this determination, the Board may 
then proceed to evaluate the merits of the claim.  See also 
Winters v. West, 12 Vet. App. 203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review whether the duty to 
assist has been fulfilled.  

Reopening of the claim of entitlement to service connection 
for a vision disability

Factual Background

During the course of his pre-enlistment physical examination 
in April 1964, the appellant reported that he had worn 
prescription eyewear for correction of astigmatism two years 
previously, but that he was not then wearing eyeglasses.  The 
appellant underwent service department physical examinations 
in June 1965 and in June 1967, both reflecting normal vision.  

In his initial application for service-connected disability 
compensation received in October 1978, the appellant alleged 
that he had a vision disability due to being exposed to sonar 
and radar scopes while serving on active duty.   He underwent 
a vision examination conducted by G.H.H., M.D., in January 
1980.  The appellant was diagnosed to have a moderate myopic, 
non-progressive astigmatism.  

By rating decision dated in December 1981, service connection 
was denied for a vision disorder.  The RO noted that the 
appellant's sole vision abnormality was myopic astigmatism 
with a corrected vision of 20/20.  
 
The appellant sought to reopen his claim by application 
received in June 1993.  
He underwent a VA vision examination in September 1993, and 
reported that he was having increasing difficulty with near 
vision.  He was diagnosed to have mild hyperopic astigmatism.  

In May 2001, the appellant testified before the undersigned 
at a Travel Board hearing, and reiterated prior contentions.  
The appellant further stated that since he left service, he 
had developed headaches, which he attributed to his blurred 
vision.  


Analysis

The evidence of record at the time of the unappealed December 
1981 rating decision may be characterized as indicating:

1.  During his active naval service, there were no 
abnormalities of the appellant's vision noted, and;

2.  In October 1978, the appellant was diagnosed to 
have a moderate myopic, non-progressive 
astigmatism. 

In order to reopen his claim, the appellant argued that his 
vision disorder was caused by his exposure to radar and sonar 
scopes while serving on active naval duty.  

The appellant has not submitted new and material evidence 
that is sufficient to reopen his claim.  As is noted above, 
it is well-settled in the law that the competent subjective 
reports of claimants are presumed to be credible in the first 
stage of determining whether new and material evidence has 
been presented.  Justus, supra.  However, the appellant's 
theory as to the cause of his stigmatism is plainly not 
competent.  There is no evidence to suggest that the 
appellant, as a layperson, is competent to render such an 
opinion, and as such it is entitled to no weight.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93, 95 (1993); Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The appellant has also not alleged that any competent 
physician has reported his vision disability to have been 
caused by his naval service.  In this respect, the record 
does not indicate the existence of any evidence "not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a);  Hodge, supra.  

As noted, there is nothing in the VCAA that requires VA to 
reopen a claim in the absence of new and material evidence or 
the report of its existence.  Because such has not been 
reported or obtained, reopening of the claim is denied.           


Reopening of the claim of entitlement to service connection 
for a lung disability

Factual Background

The appellant's service medical records are devoid of any 
mention of complaint, symptom, or diagnosis of any pulmonary 
disorder.  The appellant's service personnel records reflect 
that as a member of the U.S. Naval Reserve, he entered active 
duty in June 1965 for a period of 24 months, and was 
continually assigned to the U.S.S. O'Brien (DD 725).   


In October 1978, the appellant was hospitalized at a VA 
facility and underwent right and left thoracotomies with 
pleurodeses.  It was noted that the appellant had been 
admitted after sustaining a right-sided spontaneous 
pneumothorax.  It was noted that the appellant was then 
smoking between two to three packs of cigarettes per day.  He 
was advised to stop smoking, although the physician noted 
that the appellant was continuing to smoke when discharged 
from the hospital.  

In a statement received in December 1979, the appellant 
alleged that his lung condition was caused by in-service 
exposure to asbestos.  He stated that his symptoms of 
coughing began during such service.  

The appellant underwent a VA physical examination in February 
1980.  He reported that he began smoking from one to one and 
one-half packs of cigarettes per day beginning in 1964, and 
that he had a chronic cough since 1965.  He reported that he 
was still smoking about one half of a pack of cigarettes per 
day.  He reiterated that he was exposed to asbestos in 
service.  He was diagnosed to have chronic obstructive 
pulmonary disease  and bilateral emphysematous blebs.  

In a March 1980 statement, E.L.M., M.D., a VA physician, 
reported that the appellant's recent pulmonary function tests 
demonstrated moderately severe obstructive emphysema, and 
that radiographic examination detected residuals of old 
fibrosis or pleural reaction in both of the upper thoraces.  

In September 1981, the appellant submitted a VA Herbicide 
Exposure questionnaire.  In part, he reported that while he 
was serving off of the coast of Vietnam, he was exposed to 
the herbicide "Agent Orange" during "Operation Ranch 
Hand."  

During a further VA medical examination in November 1981, the 
appellant reiterated that he had been exposed to asbestos and 
herbicides while serving on active naval duty.  As to the 
former, he reported that asbestos powder could be seen coming 
from the ship's insulation when guns were fired, and that the 
vessel's steam pipes were all insulated with the material.  
He also claimed that his vessel came close to the shoreline 
where herbicides were being used between 1965 to 1967, and 
that dispersing aircraft flew overhead frequently.  It was 
noted that the appellant was still smoking about a quarter of 
a pack of cigarettes per day.  

In its December 1981 rating decision, the RO denied service 
connection for a pulmonary disorder on the bases that there 
was no evidence the appellant was exposed to herbicides while 
on active duty.  It also noted that the appellant had been 
denied service connection for a lung disorder in April 1980 
on the basis that there was no evidence that the appellant 
had been exposed to asbestos in service, as he claimed.  

The appellant sought to reopen his claim by application 
received in June 1993.  He underwent a VA pulmonary 
examination in September 1993, and reiterated a history of 
asbestos and herbicide exposure.  It was noted that the 
appellant was then smoking a half of a pack of cigarettes per 
day.  The appellant was diagnosed to have emphysema.  
Although the appellant reported being exposed to "Agent 
Orange," it was noted that he then showed no evidence of 
chloracne or neoplasms.  

In a statement received in February 1994, the appellant 
claimed that when on active naval service, he was told by a 
ship's physician that he had been exposed to "Agent 
Orange."  He added that he had stood on the decks of the 
vessel U.S.S. O'Brien as helicopters flew over the ship to 
spray the waters with the substance in an effort to kill fish 
and diminish the enemy's food supply.  In his substantive 
appeal, the appellant claimed that at the time of his October 
1978 thoracotomies, he was informed by two physicians that he 
had "Agent Orange in [his] system."  

The appellant underwent a VA physical examination in November 
1994.  The appellant reported that he was continuing to smoke 
from one-quarter to one-half of a pack of cigarettes per day, 
and a history of smoking at least 40 packs per year.  The 
appellant reported that he had been exposed to asbestos while 
in service.  In part, the appellant was diagnosed to have 
chronic obstructive pulmonary disease, with evidence of a 
severe small airways disease.   

In a statement received in October 1996, the appellant stated 
that one of the VA physicians who informed him in October 
1978 that he had "Agent Orange" in his system was E.M., who 
had performed his surgery.  

The appellant underwent a VA respiratory examination in March 
1998.  The examiner reported that the appellant's VA claims 
folder had been reviewed.  However, he further observed that 
the appellant had:

 ". . . a history of spontaneous pneumothoraxes 
bilaterally in 1978.  He had bilateral chest tubes, 
and in fact it sounds like he had a thoracotomy.  
Medical records from that period of time are not 
available, so I cannot elaborate further on the 
procedures that were done at that time."  

The examiner observed that the appellant had reported a 
history of asbestos exposure while in service, and that 
subsequent to service, the appellant worked as an automotive 
mechanic, a construction worker, and in shipyards.  The 
examiner also noted that the appellant had a history of 
smoking from 50-60 packs of cigarettes per year and that he 
was then smoking approximately one pack of cigarettes per 
day.  

The appellant was diagnosed to have chronic obstructive 
pulmonary disease.  Radiographic findings indicated 
hyperation and probable pulmonary fibrosis, which were noted 
to be compatible with a history of asbestos exposure and 
consistent with asbestosis, and bilateral pleural plaques 
compatible with asbestos-related disease.  

Subsequently received by the RO was a copy of the appellant's 
Social Security Administration disability file.  In part, the 
file contains an October 1978 surgical report authored by 
T.A.P., M.D., reflecting that the appellant had reported to 
the emergency room at a private hospital with an acute 
episode of shortness of breath.  It was noted that the 
appellant's past medical history was "essentially 
unremarkable," and that he had been involved in 3 automobile 
accidents - the last occurring about eight years previously 
and causing the appellant to have multiple contusions of the 
right ribs.  

In March 1999, the appellant testified at a personal hearing 
conducted at the RO.  In substance, he reiterated his prior 
accounts of having been exposed to herbicides and asbestos 
during active naval service.  

In January 2000, a statement was received from a Navy Liaison 
office.  The agency reported that it was unable to determine 
to what extent the appellant was exposed to asbestos during 
his service.  It added that while general specifications for 
ships required that heated surfaces be covered with 
insulation at the time of the appellant's service, and it was 
"highly probable" that asbestos products were used, the 
probability to the appellant being exposed to asbestos as a 
seaman was minimal.  

In May 2001, the appellant testified before the undersigned 
at a Travel Board hearing, and reiterated prior contentions.

Analysis

The record at the time of the December 1981 denial of service 
connection for a lung disorder may be summarized as 
indicating:  

1.  The appellant served for two years of active 
duty aboard the U.S.S. O'Brien, a destroyer;

2.  The appellant underwent bilateral thoracotomies 
in October 1978 after sustaining a right-sided 
spontaneous pneumothorax, without attribution as to 
its etiology;  

3.  In October 1978, the appellant had been smoking 
from two to three packs of cigarettes per day, and 
the appellant alleged that his lung condition may 
have been caused by in-service exposure to asbestos 
and herbicides, and;

4.  In February 1980, the appellant was diagnosed 
to have chronic obstructive pulmonary disease and 
bilateral emphysematous blebs, and in March 1980 
was found by radiographic examination to have 
residuals of old fibrosis or pleural reaction in 
both of the upper thoraces.  

Since the December 1981 denial of his claim, the appellant 
has continuously reiterated that he was exposed to asbestos 
and to herbicides during his active service.  His account is 
not new, as it has been previously asserted.  

However, plainly "new" is the report received in January 
2000 from an official of the Navy Liaison office, observing 
that it was "highly probable" that the appellant's vessel 
contained asbestos.  Although the official commented that the 
probability to the appellant being exposed to such substance 
was minimal, this information provides the first confirmation 
of record to any degree that the appellant may have been so 
exposed.  When this opinion is coupled with the March 1998 VA 
examination report, also "new" within the meaning of law, 
indicating that radiographic findings were compatible with a 
history of asbestos exposure and consistent with asbestosis 
and asbestos-related disease, the evidence in its whole is 
plainly material and must be considered within the context of 
all evidence of record. 

In sum, new and material evidence has been obtained with 
regard to the appellant's lung disorder, and the claim is 
reopened.  


ORDER

New and material evidence not having been obtained, the claim 
of entitlement to service connection for a vision disorder is 
not reopened.  

New and material evidence having been obtained, the claim of 
entitlement to service connection for a lung disorder is 
reopened.  


REMAND

Service Connection for a Lung Disorder

Reasons for Remand

Having found that new and material evidence has been 
submitted to reopen the claim in this matter does not 
terminate the Board's inquiry.  Such a finding in the 
reopened claim places upon VA the duty to assist the 
appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a).  Upon completion of this effort, the Board is 
required to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole. 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

As noted, one of the two pieces of critical evidence that 
served to reopen the claim  was the March 1998 VA examination 
report indicating that as of that time, (i.e., 30 years after 
service), radiographic findings were consistent with a 
history of asbestos exposure.  However, although the examiner 
reported that the appellant's VA claims folder had been 
reviewed, he further indicated that "medical records from 
that period of time are not available."  The appellant's 
Social Security Administration file was subsequently received 
and included more comprehensive records of the development of 
the appellant's disorder, in particular the October 1987 
spontaneous pneumothorax.    

It is now well-settled that the duty to assist includes the 
affording to the VA claimant a thorough and contemporaneous 
medical examination, accounting for all evidence of record.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995); Floyd v. Brown, 9 
Vet. App. 88, 93 (1996).  Moreover, in light of the fact that 
the appellant's spontaneous pneumothorax occurred 
approximately 10 years after he was discharged from active 
naval service, further medical inquiry is necessary to 
determine the merits of the claim.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).
  
Accordingly, the claim will be remanded as is set forth 
below.  
 

Service connection for a psychiatric disability

Factual Background

The appellant's service medical records are devoid of any 
mention of psychiatric complaints, symptoms or diagnoses.  In 
February 1982, the appellant was hospitalized at a VA 
facility and diagnosed to have a personality disorder.  

The appellant underwent a VA psychiatric examination in 
August 1993.  It was noted that the appellant worked as a 
truck driver, and that he worked in automobile repair from 
1984 to 1986.  The appellant reported that he had to leave 
the latter job because he was advised by physicians that he 
should not be exposed to automobile fumes.  The appellant 
reported that he then owned and operated a tavern for two 
years.  He reported that he then sold the business, and 
worked thereafter as a sandblaster and painter at a shipyard.  
In part, the appellant reported that he felt rejected because 
his working hours at his job were cut; that he felt betrayed 
by his family.  The appellant was diagnosed to have a 
personality disorder, not otherwise specified, with 
borderline and paranoid tendencies.   

In a statement received in February 1994, the appellant 
related that while on active naval service aboard the vessel 
U.S.S. O'Brien, his "best friend" was killed and four 
others wounded.  He stated that he participated in a rescue 
mission, where 15 Nationalist Chinese sailors were recovered 
from the South China Sea.  He reported that the bodies of 
nine dead sailors were also recovered.  [The Board observes 
that on December 23, 1966, the vessel U.S.S. O'Brien was 
engaged in an incident similar to that described by the 
appellant.  See Dictionary of American Fighting Ships, Volume 
V, pp. 132-133 (1970).]

During the March 1999 personal hearing and the May 2001 
Travel Board hearings, the appellant reiterated prior 
accounts of his active naval service.  During the former, the 
appellant related that he was having "flashbacks" and 
nightmares of his naval service, and that his friend A.P. was 
killed in December 1966.  

Reasons for Remand

As noted above, under the VCAA, VA must afford the claimant a 
medical examination when it is  "necessary to make a decision 
on the claim." VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5103A(d)).

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made. See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).  In order to 
ascertain whether the appellant has the disorder as claimed, 
a medical examination will be conducted upon remand.  See 
also 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999); see also Gregory v. Brown, 8 Vet. App. 563 (1996); 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).   

Accordingly, these matters are REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.

At the same time as its effort in 
paragraph 1, above, the RO should request 
from the appellant:

a.  any further information as to 
dates, times, places, witnesses, or 
other data that would assist in 
corroborating his account of being 
exposed to asbestos or herbicides, 
and 

b.  any further information as to 
dates, times, places, witnesses, or 
other data that would assist in 
corroborating his account of his 
claimed in-service stressors.  

The RO should conduct any necessary 
further investigation after receipt of 
the appellant's account.  

2.  After receipt of the information 
requested above, the RO should afford the 
appellant a pulmonary examination, to be 
conducted by an appropriately qualified 
physician, to ascertain whether the 
appellant's lung disorder was caused by 
in-service exposure to asbestos or 
herbicides.  The appellant's claims 
folder, and a copy of this remand, must 
be reviewed by the physician conducting 
the examination, and such receipt and 
review must be acknowledged in any report 
generated.  A copy of the letter or 
notice advising the appellant of the 
date, time, and place of the scheduled 
examination must be included in the 
claims folder.

3.  Also after receipt of the information 
requested in paragraph 1 above, the RO 
should have the appellant scheduled for a 
psychiatric examination, to be conducted 
by an appropriately qualified physician, 
to ascertain whether the appellant has 
PTSD or other mental disorder caused or 
aggravated by active military service.  
The appellant's claims folder, and a copy 
of this remand, must be reviewed by the 
physician conducting the examination, and 
such receipt and review must be 
acknowledged in any report generated.  A 
copy of the letter or notice advising the 
appellant of the date, time, and place of 
the scheduled examination must be 
included in the claims folder.  The RO 
must specify the claimed stressors that 
have been verified by credible supporting 
evidence.  The examining physician must 
review the accounts of the verified 
service stressors and state a medical 
opinion as to whether the appellant has 
PTSD as a result of the verified service 
stressors.

4. After completion of all requested 
development, the RO should review the 
appellant's claims. The RO should also 
ensure compliance with the VCAA, where 
applicable, in the adjudication of the 
veteran's appeal. If the actions taken 
remain adverse to the appellant, he and 
his representative should be furnished 
with a supplemental statement of the 
case. They should then be afforded a 
reasonable opportunity to respond.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT 	
	Member, Board of Veterans' Appeals



 


